
	

116 HR 4842 PCS: Expositions Provide Opportunities Act of 2019
U.S. House of Representatives
2019-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 291116th CONGRESS1st Session
		H. R. 4842
		IN THE SENATE OF THE UNITED STATES
		October 30, 2019ReceivedNovember 5, 2019Read the first timeNovember 6, 2019Read the second time and placed on the calendarAN ACT
		To authorize the Secretary of State to provide funds for a United States pavilion at Expo 2020
			 Dubai, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Expositions Provide Opportunities Act of 2019 or EXPO Act of 2019. 2.State Department authorization for pavilion at Expo 2020 Dubai (a)In generalNotwithstanding section 204 of the Admiral James W. Nance and Meg Donovan Foreign Relations Authorization Act, Fiscal Years 2000 and 2001 (22 U.S.C. 2452b), there is authorized to be appropriated for each of fiscal years 2020 and 2021 funds for a United States pavilion at Expo 2020 Dubai, subject to subsections (b) and (c).
 (b)Cost-Share requirementFunds made available pursuant to subsection (a) to the Department of State for a United States pavilion at Expo 2020 Dubai shall be made available on a cost-matching basis, to the maximum extent practicable, from sources other than the United States Government.
			(c)Notification
 (1)In generalFunds made available pursuant to subsection (a) to the Department of State for a United States pavilion at Expo 2020 Dubai may be obligated only after the appropriate congressional committees are notified not less than 15 days prior to such obligation.
 (2)Matters to be includedSuch notification shall include the following: (A)A description of the source of such funds, including any funds reprogrammed or transferred by the Department of State to be made available for such pavilion.
 (B)An estimate of the amount of investment such pavilion could bring to the United States. (C)A description of the strategy of the Department to identify and obtain such matching funds from sources other than the United States Government, in accordance with subsection (b).
 (D)An analysis of the human rights record of the United Arab Emirates. (E)A certification that each entity receiving amounts for a contract, grant, or other agreement to construct, maintain, or otherwise service such pavilion—
 (i)is not in violation of the labor laws of the United Arab Emirates, the Foreign Corrupt Practices Act of 1977 (Public Law 95–213), and any other applicable anti-corruption laws; and
 (ii)does not employ, or otherwise utilize, a victim of trafficking (as defined in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102)).
 (d)Final reportNot later than 180 days after the date on which a United States pavilion at Expo 2020 Dubai is opened, the Secretary of State shall submit to the appropriate congressional committees a report that includes—
 (1)the number of United States businesses that participated in such pavilion; and (2)the dollar amount and source of any matching funds obtained by the Department.
 (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: (1)The Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
 (2)The Committee on Foreign Relations and the Committee on Appropriations of the Senate. (f)SunsetThis section ceases to be effective on September 30, 2021.
			
	Passed the House of Representatives October 29, 2019.Cheryl L. Johnson,Clerk
	November 6, 2019Read the second time and placed on the calendar
